DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, species 2 in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that the implant could only be used by resecting the bone surface.  This is not found persuasive because the implant could be used in a procedure where the implant was replacing a broken implant wherein there is no need to further resect the bone.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 10-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially parallel” in claim 1 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes et al. (US Patent 7,572,293).
With respect to claim 1, Rhodes discloses an orthopaedic implant (see figures 1-3 and 6 below), comprising: an implant body (fig 1, 10) having a first surface (fig 1, 14) and a second surface (fig 1, 18) opposite the first surface, the second surface including a fixation feature (fig 1, 16), the fixation feature configured to have a variable width (see fig 3 below) for fastening the implant to a fixation bore formed in a bone, the implant body being D- shaped (seen in fig 6) having a straight edge (fig 1, 21) and a curved edge (Fig 1. 19), a length of the fixation feature being substantially parallel to the straight edge of the implant body (fig 1), the fixation feature being configured to have a width that tapers along the length of the fixation feature (fig 3). With respect to claim 2, Rhodes discloses wherein the bone is a tibia (title). .

    PNG
    media_image1.png
    737
    835
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070129808 A1 discloses a tibial implant
US 6905513 B1 discloses a tibial implant
US 10194963 B2 discloses a tibial implant
US 4479271 A discloses a tibial implant
US 4769039 A discloses a tibial implant

US 6966928 B2 discloses a tibial implant with a tapering fixation feature
US 4919671 A discloses a tibial implant with a tapering fixation feature
US 8764839 B2 discloses a tibial implant with a tapering fixation feature
US 20020022890 A1 discloses a tibial implant with a tapering fixation feature
US 6102954 A discloses a tibial implant with a fixation feature
US 8540778 B2 discloses a tibial implant with a tapering fixation feature
US 5702447 A discloses a tibial implant with a fixation feature
US 20120123553 A1 discloses a tibial implant with a tapering fixation feature
US 9655730 B2 discloses a tibial implant with a fixation feature
US 8192491 B2 discloses a tibial implant with a fixation feature
US 20220000629 A1 discloses a tibial implant with a tapering fixation feature

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773